DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  claims 1 and 14 each contain a period in the middle of the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). The claims should be rewritten so as to only include a single period each. Appropriate correction is required.

Claim 1 objected to because of the following informalities:  claim 1 contains the formula “AnBmXo” in line 9, which should be written as “AnBmXo”.  Appropriate correction is required.

Claim 5 objected to because of the following informalities:  claim 5 contains the phrase “may preferable” in line 3, which should be “may preferably”.  Appropriate correction is required.

Claim 13 objected to because of the following informalities:  claim 13 contains the phrase “g/cm3” in line 3, which should be “g/cm3”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  claim 15 contains the abbreviation “SIMS” in line 3. The abbreviation should be fully spelled out before being used in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 8-9, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the feeding time" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the feeding time” will be considered to mean “a feeding time”.

Claim 4 recites the limitation "the remaining inhibitor unadsorbed" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the remaining inhibitor unadsorbed" will be considered to mean "a remaining inhibitor unadsorbed".

Claim 5 contains the limitation “may preferable comprise” in line 3. It is unclear if the limitations following “may preferable” are intended to be optional or required. For the purposes of examination, the limitations following “may preferable” will be considered to be optional.

Claim 8 recites the limitation "the ALD chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the ALD chamber” will be considered to mean “an ALD chamber”.

Claim 9 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the ratio” will be considered to mean “a ratio”.

Claim 9 recites the limitation "the feeding amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the feeding amount” will be considered to mean “a feeding amount”.

Claim 9 recites the limitation "the ALD chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the ALD chamber” will be considered to mean “an ALD chamber”.

Claim 13 recites the limitation “room temperature (22°C)” in line 3. It is unclear if the temperature in the parenthesis is intended to specify the room temperature or be an example or optional room temperature. For the purposes of examination, the temperature in the parenthesis will be considered to be an example room temperature.

Claim 13 recites the limitation “a vapor pressure (20°C)” in line 4. It is unclear if the limitations in the parenthesis are intended to be optional or required. For the purposes of examination, “a vapor pressure (20°C)” will be considered to mean “a vapor pressure at 20°C”.

Claim 13 recites the limitation “a solubility in water (25°C)” in lines 4-5. It is unclear if the limitations in the parenthesis are intended to be optional or required. For the purposes of examination, “a solubility in water (25°C)” will be considered to mean “a solubility in water at 25°C”.

Claim 15 recites the limitation "the residual halogen intensity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the residual halogen intensity" will be considered to mean "a residual halogen intensity".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhuyan et al. (U.S. Patent Application Publication 2020/0234943, hereafter Bhuyan ‘943). Sigma-Aldrich (“Safety Data Sheet”, hereafter SDS) included as evidentiary reference for claim 13.
Claims 1 and 11: Bhuyan ‘943 teaches a method of forming a thin film (abstract, Fig. 3) comprising:
adsorbing a growth inhibitor for forming a thin film on a surface of a substrate (abstract, Fig. 3, [0064], [0065]); and
adsorbing a Ti containing film precursor on a surface of the substrate (Fig. 3, [0061], [0080]),
wherein the growth inhibitor can be a trihalosilylhydrocarbon with the formula SiR3R-1 where R is a halogen and R1 is a methyl, ethyl, or isopropyl group ([0065], [0067]-[0069]), which corresponds to the claimed formula AnBmXo where A is silicon, B is a C1-C3 alkyl, X is a halogen, n is 1, o is 3, and m is 1.

Claim 3: Bhuyan ‘943 teaches that the adsorbing steps, including the growth inhibitor adsorbing step, can be performed by injecting the chemicals into an ALD chamber and adsorbing them onto a surface of a loaded substrate ([0017], [0080]-[0083]).
Claim 4: Bhuyan ‘943 teaches that the method can include introducing a purge between each processing step to remove any residual compounds, products, or by-products ([0080], [0081]), which would include unadsorbed growth inhibitor.
Claim 5: Bhuyan ‘943 teaches that the method can include introducing a purge between each processing step to remove any residual compounds, products, or by-products ([0080]-[0082]), which would include unadsorbed Ti containing film precursor.
Claim 6: Bhuyan ‘943 teaches that the method can further comprise supplying a second precursor, which corresponds to the claimed reaction gas, after adsorption of the Ti containing first precursor ([0082]) and introducing a purge between each processing step to remove any by-products ([0080]-[0082]).
Claim 7: Bhuyan ‘943 teaches that the second precursor can introduce oxygen into the film being formed ([0061]) and is, therefore, an oxidizing agent.
Claim 8: Bhuyan ‘943 teaches that the adsorbing steps, including the growth inhibitor adsorbing step and Ti containing film precursor adsorbing step, can be performed by injecting the chemicals into an ALD chamber ([0017], [0080]-[0083]), where the chemicals are injected as vapor ([0037], [0066], [0085]) and are controlled by a control valve ([0085]).
Claim 10: Bhuyan ‘943 teaches that the halogen can be chlorine ([0067]-[0068]).
Claim 12: Bhuyan ‘943 teaches that the alkyl group can be an isopropyl group ([0067], [0069]), which is a branched alkyl.

Claim 13: Bhuyan ‘943 teaches that the growth inhibitor can have the structure SiCl3Me ([0067]-[0069]), which is also known as trichloromethylsilane.
Trichloromethylsilane has a boiling point of 66.4°C (see page 6 of SDS), and is, therefore, a liquid at room temperature, has a density of 1.28 g/cm3 at 20°C (see page 6 of SDS), has a vapor pressure of 201.6 hPa (about 151.2 mmHg) at 20°C (see page 6 of SDS), and is not soluble in water.

	Claim 14: Bhuyan ‘943 teaches that the growth inhibitor blocks formation of the film such that it forms only on portions of the substrate not containing the growth inhibitor (abstract, [0001], Fig. 3), and that the growth inhibitor can cover about 50% of the surface of the substrate (abstract). Therefore, the reduction rate of film growth is about -50%.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al. ‘943 as applied to claim 1 above.
	Claim 2: Bhuyan ‘943 teaches the limitations of claim 1, as discussed above. Bhuyan ‘943 further teaches that the adsorbing steps, including the growth inhibitor adsorbing step and Ti containing film precursor adsorbing step, can be performed by injecting the chemicals into an ALD chamber ([0017], [0080]-[0083]), and that the chemicals, including the growth inhibitor, can be fed into the chamber in pulses ([0084]), where the pulse duration affects the quantity of the chemical introduced as well as the amount of the surface the chemical adsorbs to ([0084], [0085]).
	With respect to claim 2, Bhuyan ‘943 does not explicitly teach that the feed time for the growth inhibitor is 1 to 10 seconds.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the feed time of the growth inhibitor in the method taught by Bhuyan ‘943 because the feed pulse duration affects the quantity of the chemical introduced as well as the amount of the surface the chemical adsorbs to, as taught by Bhuyan ‘943. See MPEP 2144.05.II.

Claim 9: Bhuyan ‘943 teaches the limitations of claim 1, as discussed above. Bhuyan ‘943 further teaches that the adsorbing steps, including the growth inhibitor adsorbing step and Ti containing film precursor adsorbing step, can be performed by injecting the chemicals into an ALD chamber ([0017], [0080]-[0083]), and that the quantity of the chemicals, including the growth inhibitor and Ti containing precursor, introduced to the chamber affects the amount of the surface the chemical adsorbs to ([0084], [0085]).
	With respect to claim 9, Bhuyan ‘943 does not explicitly teach that the ratio of the feeding amount of the growth inhibitor and Ti containing precursor is from 1:1.5 to 1:20.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the feed amount of both the growth inhibitor and Ti containing precursor, and, therefore, their amounts relative to each other, in the method taught by Bhuyan ‘943 because the quantity of the chemicals, including the growth inhibitor and Ti containing precursor, introduced to the chamber affects the amount of the surface the chemical adsorbs to, as taught by Bhuyan ‘943. See MPEP 2144.05.II.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al. ‘943 as applied to claim 1 above, and further in view of Borovik et al. (U.S. Patent Application Publication 2006/0099831, hereafter Borovik ‘831).
Bhuyan ‘943 teaches the limitations of claim 1, as discussed above. With respect to claim 15, Bhuyan ‘943 does not explicitly teach that a residual halogen intensity of the thin film formed after 200 cycles, which is measured based on SIMS, is 10,000 or less.
However, Borovik ‘831 teaches an atomic layer deposition method ([0013]). Borovik ‘943 teaches that excess halogen causes impurities in the film formed ([0016], [0017], [0091]). Both Borovik ‘943 and Bhuyan ‘943 teach atomic layer deposition methods (‘943, [0080]-[0085]; ‘831, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the residual halogen amount, and, therefore, residual halogen intensity, in the film formed by the method taught by Bhuyan ‘943 because excess halogen causes impurities in the film formed, as taught by Borovik ‘831.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/734423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the copending application encompass the limitations of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713